Case 1:08-cr-00376-PLF Document 203 Filed 09/10/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA, )
V. No. 1:08-cr-00376-PLF-5

DAVID COOPER,

Defendant )

)

ORDER

Upon consideration of the joint motion for entry of stipulated disposition of the
defendant’s motion io vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255,
it is hereby

ORDERED that the joint motion for entry of stipulated disposition of the
defendant’s motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255

DKF no, (al) |
is GRANT Ef and defendant’s § 924(c) conviction and 7-year mandatory consecutive
sentence of imprisonment, imposed on October 8, 2009, are VACATED. It is

FURTHER ORDERED that the parties shall confer and jointly submit a
proposed schedule to govern resentencing proceedings for Mr. Cooper by

Sc ahah 2S 2214

SO ORDERED:

Wea

PAUL L. FRIEDMAN
DATE: { gad 72 »2019 United States District Judge
